TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00447-CR


Christopher Greer, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 06-1214-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Bryan Sperry Laine has filed a motion to be substituted as Christopher Greer's
counsel on appeal.  The notice states that Laine has been retained by appellant, and it bears
the signature of the attorney previously appointed to represent appellant on appeal.  See Tex. R. App.
P. 6.1(c).
The motion is granted and Bryan Sperry Laine is designated appellant's lead counsel.
At its discretion, the district court may permit the withdrawal of appointed counsel.
It is ordered December 21, 2007.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish